DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-5, 7,  and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106764160 (hereinafter CN ‘160). 
Regarding claims 1-5, 7, and 8, CN ‘160 discloses a dual-wall integrated flange joint (1) comprising: an inner wall having at least one inlet and at least one outlet; a flange (10) extending radially outward from the inlet of the inner wall (Fig. 1) ; and a collar (20) extending from the flange (10) in the direction of the inner wall and surrounding at least a portion of the inner wall (Fig. 1), wherein the dual-wall integrated flange (10) joint is formed of a single piece of material, the collar (20) at least partially defines an outer wall, and a volume between the collar (20) and the inner wall at least partially defines an airgap (30) ; wherein the collar (20) is configured to allow an outer shell to be welded to the collar to form a weld, wherein the weld is located away from a high stress area of the dual-wall integrated flange joint (Fig. 1); wherein the outer wall is at least partially defined by the outer shell and the collar (Fig. 1); wherein the collar (20) extends perpendicularly from the flange (10); wherein the collar (20) extends in a direction substantially parallel to the inner wall (Fig. 1); wherein the inner wall is configured to allow an inner runner to be welded to the outlet of the inner wall (Fig. 1); and wherein the inner wall is slip fit into the inner runner (Fig. 1).

2.Claims 1-5, 7,  and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Sanchez (US 2018/0066781).
Regarding claims 1-5, 7, and 8, Sanchez discloses a dual-wall integrated flange joint (Fig. 2D) comprising: an inner wall having at least one inlet and at least one outlet; a flange (254) extending radially outward from the inlet of the inner wall (Fig. 2D) ; and a collar (266) extending from the flange (254) in the direction of the inner wall and surrounding at least a portion of the inner wall (Fig. 2D), wherein the dual-wall integrated flange (254) joint is formed of a single piece of material, the collar (266) at least partially defines an outer wall, and a volume between the collar (266) and the inner wall at least partially defines an airgap (Fig. 2D) ; wherein the collar (266) is configured to allow an outer shell to be welded to the collar to form a weld, wherein the weld is located away from a high stress area of the dual-wall integrated flange joint (Fig. 2D); wherein the outer wall is at least partially defined by the outer shell and the collar (Fig. 2D); wherein the collar (266) extends perpendicularly from the flange (254); wherein the collar (266) extends in a direction substantially parallel to the inner wall (Fig. 2D); wherein the inner wall is configured to allow an inner runner to be welded to the outlet of the inner wall (Fig. 2D); and wherein the inner wall is slip fit into the inner runner (Fig. 2D).

Allowable Subject Matter
Claims 6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-13 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774